Order entered November 30, 2022




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-22-00361-CR

                   MONTEZ ANTONIO ASHBY, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the 292nd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. F20-75720-V

                                     ORDER

      Before the Court is appellant’s November 18, 2022 third motion to extend

the time to file his brief. We DENY the motion.

      We ORDER the trial court to conduct a hearing to determine why

appellant’s brief has not been filed. The trial court shall make appropriate findings

and recommendations and determine whether appellant desires to prosecute the

appeal, whether appellant is indigent, or if not indigent, whether retained counsel

has abandoned the appeal. See TEX. R. APP. P. 38.8(b). If the trial court cannot
obtain appellant’s presence at the hearing, the trial court shall conduct the hearing

in appellant’s absence. See Meza v. State, 742 S.W.2d 708 (Tex. App.–Corpus

Christi 1987, no pet.) (per curiam). If appellant is indigent, the trial court is

ORDERED to take such measures as may be necessary to assure effective

representation, which may include appointment of new counsel.

      We ORDER the trial court to transmit a record of the proceedings, which

shall include written findings and recommendations, to this Court within THIRTY

DAYS of the date of this order.

      This appeal is ABATED to allow the trial court to comply with the above

order. The appeal shall be reinstated when the findings are received or at such

other time as the Court deems appropriate.


                                             /s/    ROBERT D. BURNS, III
                                                    CHIEF JUSTICE